Citation Nr: 0410602	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Regional Office 
(RO) that denied the veteran's claim for entitlement to service 
connection for a right foot disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2003).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran contends that he injured his right foot 
in service.  The service medical records reflect that in February 
1962 the veteran complained of, and was treated for, pain in his 
right big toe after he dropped an automatic rifle on it.  However, 
on his November 1960 enlistment examination, the veteran reported 
a history of athletes foot and the examiner noted that he had 
asymptomatic, second degree, bilateral pes planus.  The veteran 
was again diagnosed with asymptomatic, second degree, bilateral 
pes planus on his separation examination in November 1964.  Post 
service medical records reveal that in January 1996, January 1999, 
and August 2002 the veteran complained of, and was treated for, a 
painful, swollen right foot disability.  The record also reflects 
that in an October 2002 VA podiatry outpatient treatment record, 
the veteran complained of discomfort in his right foot and was 
diagnosed with bilateral, flexible pes planus with a pronated 
gait.  Thus, in light of the veteran's contention that he injured 
his right foot in service and other evidence which suggests that 
he may have, in fact, aggravated a preexisting right foot injury, 
the Board finds that an attempt should be made to secure all 
records of treatment of the right foot prior to service, as well 
as a clinical opinion as to the nature and etiology of the 
veteran's current right foot disability, to include aggravation, 
of any right foot disability demonstrated to have existed prior to 
service.  

Accordingly, the case is REMANDED to the RO for action as follows:

1. The RO should contact the veteran and request that he furnish 
the names, addresses, and dates of treatment of all medical 
providers from whom he has received treatment for a right foot 
disability prior to service, and since his discharge from service.  
After securing the necessary authorizations for release of this 
information, the RO should seek to obtain copies of all treatment 
records referred to by the veteran.

2.  The veteran should then be afforded a VA examination by a 
specialist in podiatry, if available, to determine the nature and 
extent of his right foot disability.  All necessary tests should 
be performed.  The examiner should be requested to furnish an 
opinion concerning whether it is at least as likely as not that 
the veteran has a current right foot disability that is 
etiologically related to his service in the military, to include 
aggravation of any pre-existing right foot disability.  The 
rationale for all opinions expressed should be set forth.  The 
claims folder should be made available to the examiner in 
conjunction with the examination.

		3.  Following completion of the above, the RO should 
review the evidence and determine whether the veteran's
claim may be granted.  If not, he and his representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an opportunity to 
respond.  The case should then be returned to the Board 
		for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



